                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


MARY ELIZABETH BROWN,                             )
                                                  )
                             Plaintiff,           )
                                                  )
                       v.                         )          1:17CV947
                                                  )
NANCY BERRYHILL,                                  )
Acting Commissioner of Social Security,           )
                                                  )
                             Defendant.           )

                                           ORDER

       On February 25, 2019, the United States Magistrate Judge’s Recommendation was filed

and notice was served on the parties pursuant to 28 U.S.C. § 636. (ECF Nos. 18, 19.) No

objections were filed within the time prescribed by § 636.

       It is hereby,

       ORDERED that the Commissioner’s decision finding no disability is REVERSED,

and that the matter is REMANDED to the Commissioner under sentence four of 42 U.S.C.

§ 405(g).

       IT IS FURTHER ORDERED that Defendant’s Motion for Judgment on the

Pleadings, (ECF No. 16), is DENIED, and Plaintiff’s Motion for Judgment on the Pleadings,

(ECF. No. 14), is GRANTED. To the extent Plaintiff seeks an immediate award of benefits,

that request is DENIED.

       This, the 13th day of March 2019.


                                                  /s/ Loretta C. Biggs
                                                  United States District Judge
